By petition for rehearing herein it is asserted that the court erred in two respects in its original opinion: First, that the evidence and findings in the record do not support the conclusion reached by the court that the claim for compensation was made within one year after the death of the employee. Without again quoting the evidence, suffice it to say that there is no substantial evidence in the record that would justify a finding that the employee died on May 20th; on the contrary, it is quite conclusive that he came to his death on May 21st, and that being true the claim was made within a year after his death.
In the second place, it is very forcefully urged by the petition for rehearing that the court erred in holding that a claim for compensation can be sustained against the surety where no claim was made against the employer within the statutory period of one year. It is contended by counsel for the insurance fund that "the contract of the surety is with the principal and no one else" and "that a surety's liability is strictly secondary and cannot exist until there is a primary liability established against the principal." The fallacy of this contention lies in the fact that under the Workmen's Compensation Law the duties and liabilities of a surety are prescribed by statute and the statutory provision becomes a part of every surety bond, whether given by a surety company or the state insurance fund.
Sec. 43-1806, I. C. A., which defines the word "employer," concludes with the following sentence: "If the employer is secured it includes his surety so far as applicable." And sec.43-1605 authorizes the injured workman or his legal representative to prosecute a separate or independent claim against the surety. It is clear from these provisions of the statute that the contract and obligation of the surety becomes at once a primary obligation to the employee and *Page 57 
authorizes the employee to prosecute a claim for compensation against such surety in the same manner and with the same force and effect as he can prosecute it against the original employer, and for the purposes of such action or proceeding the surety becomes a co-"employer." (United States F.  G. Co. v.Industrial Commission, 42 Ariz. 422, 26 P.2d 1012, 1017.) It follows, therefore, that under a contract of insurance entered into with an employer under the Workmen's Compensation Law of this state, the insurer assumes the obligations of an employer to his employees for accident compensation.
We adhere to the conclusions reached in the original opinion filed therein. The petitions are denied.
Givens, C.J., and Budge and Holden, JJ., concur.